Case 3:20-cr-00086-TJC-JBT Document 260 Filed 02/24/21 Page 1 of 3 PageID 1022




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,
                                             CASE NO. 3:20-CR-86-J-32JBT
      Plaintiff,

v.

CHRISTIAN FLETCHER

      Defendant.
__________________________________/

                 FLETCHER’S MOTION TO ADOPT
          DEFENDANTS JAMES PORTER’S AND SEAN PORTER’S
           MOTION TO DISMISS AND MEMORADUM OF LAW

      Christian Fletcher moves to adopt the Joint Motion to Dismiss that

defendants James Porter and Sean Porter (“Porters’ Joint Motion to Dismiss”) filed

on February 19, 2021. Dkt. 246. Mr. Fletcher previous filed a Joint Motion to

Dismiss with defendant Aaron Durall. Dkt. 212. Mr. Fletcher moves to adopt

certain portions of the motion the Porters’ Joint Motion to Dismiss filed so as to

not burden the Court with unnecessary repetition. The analysis put forth in the

Porters’ Joint Motion to Dismiss filed is equally applicable to Mr. Fletcher.
Case 3:20-cr-00086-TJC-JBT Document 260 Filed 02/24/21 Page 2 of 3 PageID 1023




                                 CONCLUSION

      Accordingly, Mr. Fletcher request this Court permit Mr. Fletcher to adopt

the arguments set forth in the Porters’ Joint Motion to Dismiss, and thereafter

dismiss the superseding indictment.

                                          Respectfully submitted,

                                          STEVEN H. SADOW, P.C.


                                          s/ Steven H. Sadow
                                          Steven H. Sadow
                                          Georgia Bar No. 622075
                                          260 Peachtree Street, N.W.
                                          Suite 2502
                                          Atlanta, Georgia 30303
                                          Telephone: (404) 577-1400
                                          Facsimile: (404) 577-3600
                                          stevesadow@gmail.com
                                          Admitted Pro Hac Vice

                                          LAW OFFICES OF HORWITZ &
                                          CITRO, P.A.

                                          s/ Vincent A. Citro
                                          Vincent A. Citro
                                          Florida Bar Number: 0468657
                                          17 East Pine Street
                                          Orlando, Florida 32801
                                          Telephone: (407) 843-7733
                                          Facsimile: (407) 849-1321
                                          vince@horwitzcitrolaw.com

                                          Attorneys for Christian Fletcher




                                      2
Case 3:20-cr-00086-TJC-JBT Document 260 Filed 02/24/21 Page 3 of 3 PageID 1024




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on February 24, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.


                                               s/ Vincent A. Citro
                                               Vincent A. Citro
                                               Florida Bar Number: 0468657
                                               Attorney for Christian Fletcher




                                           3
